Citation Nr: 0735857	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  99-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, status post L4-5 discectomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post fracture of the left 
fifth metatarsal.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1987 to January 1998.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
mechanical low back pain syndrome and assigned a 10 percent 
disability rating, and also granted service connection for 
status post fracture of the left fifth metatarsal and 
assigned a noncompensable (zero percent) disability rating.  

The veteran testified before a hearing officer at the Detroit 
RO in September 1999.  A transcript of that hearing is 
associated with the veteran's claims folder.  

The veteran has since moved to Hawaii, and the RO in Honolulu 
currently has jurisdiction over the veteran's claims.

This case was remanded by the Board in June 2003 and in 
October 2005 for additional development.  In March 2006 the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which increased the rating 
assigned the veteran's service-connected lumbar spine 
disorder to 20 percent disabling, and which continued the 
noncompensable disability rating for the service-connected 
left foot disorder.  The veteran has indicated continued 
dissatisfaction with the current disability rating for his 
service-connected lumbar spine disorder.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The veteran's claims folder has been returned to 
the Board for further appellate proceedings.



Issues not on appeal

In a June 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability, claimed as secondary to the service-
connected degenerative disc disease of the lumbar spine.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In November 2005, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
with the Honolulu RO.  It appears that the Honolulu RO may be 
working on that claim via a temporary file while the 
veteran's claims folder is at the Board.  In any event, the 
matter of service connection for PTSD is not in appellate 
status.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
lumbar spine disorder is currently manifested by pain and 
severe limitation of motion.

2.  The medical evidence of record shows that the veteran's 
left foot disorder is currently manifested by painful motion, 
crepitus in the lateral aspect of the left foot, redness over 
the dorsum of the left foot and tenderness to palpation over 
the fifth metatarsal into the lateral maleolus.

3.  The competent medical evidence does not show that the 
veteran's service-connected lumbar spine or left foot 
disorders are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
disability rating for the service-connected lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242 (2007).

2.  The criteria for the assignment of a 10 percent rating 
for status post fracture of the left first metatarsal have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5283 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected lumbar spine and left foot disorders.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO [issued subsequent to the Board's June 
2003 remand] dated September 2, 2003, which informed the 
veteran that he must submit "medical evidence or other 
evidence showing you have more severe symptoms of 
disability."  Crucially, the veteran was informed of VA's 
duty to assist him in the development of him claims and 
advised of the provisions relating to the VCAA in the above-
referenced September 2003 letter, the August 2001 SSOC and a 
November 15, 2005 VCAA letter from the AMC [issued subsequent 
to the October 2005 remand].

Specifically, the veteran was advised in the September 2003 
letter that VA is responsible for obtaining "medical 
records, employment records, or records from other Federal 
agencies."  The November 2005 further notified the veteran 
that a VA medical examination had been scheduled on his 
behalf.  With respect to private treatment records, the 
August 2001 SSOC informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Included with the September 2003 letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The September 2003 VCAA letter further emphasized: 
"You must give us enough information about these records so 
that we can request them from the person or agency that has 
them.  It's still your responsibility to make sure these 
records are received by us."  

The November 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence that has not been 
previously considered or information that you think will 
support your claim[s], please let us know.  If you have any 
evidence in your possession that pertains to your claim[s], 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the 
September 2003 and November 2005 VCAA letters and his claim 
was readjudicated in the March 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.  
Moreover, any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefits sought on appeal.  
Cf. 38 C.F.R. § 20.1102 (2006). 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the April 2006 SSOC and a letter from the AMC 
dated April 21, 2006, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the April 2006 
SSOC and letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the April 2006 and SSOC 
letter instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no issue of 
prejudice with the timing of the Dingess notice, as the 
veteran's representative submitted a statement on his behalf 
in September 2007 which did not indicate the existence of any 
outstanding evidence.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  The veteran was also 
afforded VA examinations in February 1999, May 2001 and 
November 2005.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision. 

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, status post L4-5 discectomy, currently evaluated as 20 
percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2007).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the October 2003 and March 2006 SSOCs.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  See Bernard, supra.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned. 

(i.)  The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight", "moderate" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."
See 38 C.F.R. § 4.6 (2007).  The Board observes in passing 
that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) 871. 

(ii.)  The current schedular criteria

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):
100% - Unfavorable ankylosis of the entire spine;



50% - Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% - Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% - Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine;

20%  - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71a, Plate V (2007).



Analysis

Assignment of diagnostic code

(i.)  The former schedular criteria

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, former 
Diagnostic Codes 5293 and 5295.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran was diagnosed by the May 2001 VA examiner with 
lumbar spine strain.  However, after a review of the evidence 
pertaining to the veteran's service-connected lumbar spine 
disability, the Board believes that rating the veteran under 
former Diagnostic Code 5295, lumbar spine strain, is 
inappropriate.  The veteran does not demonstrate lumbar 
symptomatology compatible with the criteria listed under 
Diagnostic Code 5295 other than painful motion, which is 
contemplated in Diagnostic Code 5292.  Moreover, employment 
of former Diagnostic Code 5295 to the veteran's claim would 
result in a lower disability rating. 

The RO previously employed former Diagnostic Code 5293 
[intervertebral disc syndrome] to rate the veteran's lumbar 
spine disorder, in all likelihood due to evidence of some 
neurological symptoms associated with the service-connected 
lumbar spine disorder, such as MRI evidence of "left-sided 
L5 radiculopathy," "persistent disk bulge" and "mild 
bilateral neural foraminal narrowing" at L4-5, as well as 
disk bulge at L3-4 and disc protrusion at L5-S1.  

However, despite the arguments of the veteran's 
representative to the contrary 
(see, e.g., the September 28, 2007 Informal Hearing 
Presentation), the Board believes that rating the veteran 
under former Diagnostic Code 5293 is inappropriate in the 
instant case.  Crucially, the veteran's current lumbar spine 
symptomatology is incompatible with the criteria listed under 
former Diagnostic Code 5293.  There is no medical evidence of 
record demonstrating moderate intervertebral disc syndrome 
with recurring attacks to justify the veteran's current 20 
percent disability rating, let alone the more severe 
symptomatology such as demonstrable muscle spasm, absent 
ankle jerk, etc. to warrant the assignment of an increased 
disability rating.  

Instead, the medical evidence of record, which will be 
discussed in greater detail below, indicates that the 
veteran's service-connected low back disability manifests 
primarily as back pain and limitation of motion, which is 
more compatible with the criteria listed under former 
Diagnostic Code 5292.  Moreover, X-ray studies taken during 
the November 2005 VA examination demonstrate the presence of 
degenerative arthritis related to the service-connected 
lumbar spine disability, and all three VA examination reports 
noted the veteran's complaints of severe back pain.  Finally, 
employment of Diagnostic Code 5292 in the instant case allows 
for an increased disability rating.

Therefore, the Board will rate the veteran's service-
connected lumbar spine disability under former Diagnostic 
Code 5292.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same general rating formula.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).  As 
explained above, the veteran's service-connected lumbar spine 
disorder is inconsistent with intervertebral disc syndrome.  
Nor has the veteran evidenced any incapacitating episodes to 
allow for assignment of an increased disability rating under 
current Diagnostic Code 5243.  The General Rating Formula for 
Diseases and Injuries of the Spine will therefore be applied.



Schedular rating

(i.)  The former schedular criteria

Range of motion studies during the November 2005 VA 
examination resulted in the following findings:

							Normal [38 C.F.R. § 4.71a, 
Plate V]

Forward flexion  		45 degrees		90 degrees
Extension			5 degrees		30 degrees
Lateral flexion (bilaterally)	10 degrees		30 degrees
Rotation (bilaterally)     	30 degrees		30 degrees

Although these findings demonstrate the veteran is able to 
completely rotate his lumbar spine, they also indicate he has 
lost half his range of flexion, two-thirds his range of 
lateral flexion and practically his entire range of 
extension.  These findings, which include the veteran's 
complaints of pain with motion, are  comparable to a 
"severe" loss of lumbar spine motion, in the Board's 
opinion.

Accordingly, for reasons stated above, the Board finds that 
the veteran is entitled to a 40 percent disability rating 
under former schedular criteria.  As detailed in the law and 
regulations above, 40 percent is the maximum rating available 
under Diagnostic Code 5292.  Also as noted above, the former 
schedular provisions may be applied prospectively.  See 
VAOPGCPREC 3-2000.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show or 
ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the November 2005 VA examination, the veteran 
was able achieve 45 degrees of flexion, 5 degrees of 
extension, 10 degrees of lateral flexion bilaterally and 30 
degrees of rotation bilaterally.  It is thus manifest that 
the veteran's lumbar spine is not immobile.  

Accordingly, the veteran's service-connected lumbar spine 
disorder does not warrant a 50 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine. 

Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent  November 2005 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected lumbar spine disability, 
effective January 28, 1998, the day after the veteran left 
military service.  The RO subsequently increased the 
veteran's service-connected low back disorder to 20 percent 
disabling, effective September 28, 1999, the date of a VA 
outpatient record demonstrating more severe low back 
symptomatology.  Therefore, the RO has already assigned 
staged ratings in the instant case [10 percent from the date 
of service connection, January 28, 1998; and 20 percent from 
the date of the VA outpatient record showing increased 
symptoms, September 28, 1999].  

The Board will review the veteran's medical history on a de 
novo basis in order to determine whether staged ratings 
should be applied and if so what date or dates should be 
used.  The Board again observes, as it did in the VCAA 
discussion, that the veteran received Dingess notice via the 
April 2006 SSOC and letter.

As noted above, the effective date of service connection was 
January 28, 1998.  
A 10 percent disability rating was assigned as of that date 
based on slight limitation of lumbar spine motion.  The 
pertinent evidence from this period was a February 1999 VA 
examination report, in which the examiner indicated "range 
of motion of the spine is basically normal."   

The record indicates that when the veteran received VA 
outpatient treatment on September 28, 1999, he demonstrated 
low back symptomatology which met the criteria for an 
increased disability rating of 20 percent under Diagnostic 
Code 5292.  Specifically, X-rays of the lumbar spine were 
taken, and the veteran was diagnosed with degenerative disc 
disease based on such.  Moreover, range of motion studies 
indicated "very limited ROM to forward and lateral bending 
of the back.  Very painful to pres[s]ure and resistance."  
Because the September 28, 1999 VA outpatient report is the 
first instance of X-ray evidence of lumbar spine arthritis, 
in addition to a substantial loss of spine flexion and 
lateral flexion, the RO properly assigned a 20 percent rating 
as of this date pursuant to Diagnostic Code 5292.  

The record contains no evidence dated subsequent to the 
September 28, 1999 outpatient record and prior to November 
23, 2005 VA examination, to include range of motion studies 
during the veteran's VA examination in May 2001, which would 
allow for the assignment of a 40 percent rating under the 
former criteria.

Accordingly, the Board finds that the 40 percent disability 
rating should be assigned from November 23, 2005 and no 
earlier, as it was on that date that it was factually 
ascertainable that the most recent increase in disability 
occurred.  See 38 C.F.R. 
§ 3.400(o) (2007).  Additionally, the Board finds that the 20 
percent disability rating should be assigned from September 
28, 1999 and no earlier, as it was on that date that it was 
factually ascertainable that the first increase in disability 
occurred.  
See 38 C.F.R. § 3.400(o) (2007).  Prior to that time, a 10 
percent rating was warranted based on x-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Extraschedular rating consideration

The Board will simultaneously address the veteran's 
entitlement to extraschedular disability ratings below with 
respect to both issues on appeal.

Conclusion

In summary, for reasons expressed above, the Board concludes 
that a 40 percent disability rating is warranted for the 
veteran's service-connected low back disability.  To the 
extent discussed above, the appeal is allowed.





2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post fracture of the left 
fifth metatarsal.

Pertinent Law and Regulations

Disability ratings - in general

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Assignment of diagnostic code

The veteran's service-connected left foot disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Code 5284 
(2007) [foot injuries, other].  

As detailed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO.  See 
Tedeschi, supra.  

The RO has rated the veteran's disability under Diagnostic 
Code 5284, the "catch-all" code for foot injuries.  Review 
of the evidence demonstrates that the November 2005 VA 
examiner recently noted that the veteran exhibited evidence 
of malunion or non-union of the tarsal/metatarsal joints.  
This specific problem is contemplated in Diagnostic Code 
5283.

Diagnostic Code 5283 and Diagnostic Code 5284 assign a 10 
percent rating for a "moderate" level of disability; 
therefore, the standard applied to rate the veteran's 
service-connected left foot disability is the same under 
either code.  

Accordingly, the Board will employ the diagnostic code more 
specific to the veteran's current foot disability, or 
Diagnostic Code 5283.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) [the specific trumps the general].

Specific rating criteria

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  
A 30 percent rating is assigned for severe malunion of or 
nonunion of the tarsal or metatarsal bones.  With actual loss 
of use of the foot, a 40 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2007).

The words "moderate", "moderately severe" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).  The Board again 
observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).



Analysis

Schedular rating

To warrant a 10 percent rating for the veteran's service-
connected left fifth metatarsal disability under Diagnostic 
Code 5283, the medical evidence must demonstrate "moderate" 
foot disability.

Clinical findings reflect that X-rays of the foot in November 
2005 were normal.  However, physical examination at that time 
revealed crepitus in the lateral aspect of the left foot, 
redness over the dorsum of the left foot and tenderness to 
palpation over the fifth metatarsal into the lateral 
maleolus.  There was also evidence of painful motion 
radiating into the left knee upon flexion of the left foot.  
The November 2005 VA examiner went on to say the veteran's 
left foot disability affected his daily activities, in that 
it prevented sports, had a "moderate" impact on his ability 
to exercise or participate in recreational activities, and a 
"mild" effect on his ability to shop and complete chores.  

[It should be noted that use of terminology such as "mild" 
and "moderate" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (2007).]

After having carefully considered the matter, the Board 
believes that there has been demonstrated sufficient 
symptomatology to warrant the assignment of a 10 percent 
rating, indicative of "moderate" disability.  The objective 
medical evidence cited by the November 2005 VA examiner 
indicates that a current disability exists sufficient to 
allow for the assignment of a 10 percent disability rating.

The evidence of record, however, does not allow for the 
assignment of a 20 percent or higher rating for the left foot 
injury residuals.  There is no evidence that the disability 
is moderately severe or severe, as the service-connected 
pathology appears to be limited to just one joint.  Moreover, 
the veteran is ambulatory, and (significantly in the Board's 
estimation) it appears that he does not require the use of a 
cane or other assistive device.

In summary, for the reasons stated above, the Board finds 
that a 10 percent disability rating may be awarded for the 
veteran's service-connected left foot disability.

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5283, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). 

The Board notes that all three VA examination reports 
described a scar associated with the veteran's service-
connected left foot disability.  The Board has therefore 
given thought as to whether the scar could be separately 
rated.  However, there is no indication that the scar causes 
any additional disability.  The May 2001 VA examiner 
described the scar as "well healed," and did not indicate 
that the scar was ulcerated, tender or painful or caused any 
limitation of function of the foot.  
Under such circumstances, a compensable disability rating may 
not be assigned under 38 C.F.R. § 4.118 (2007).   Moreover, 
the veteran and his representative have not raised the matter 
at all.  For these reasons, the Board does not believe that 
separate service connection for the post-surgical scar is 
warranted.



Fenderson considerations

The RO assigned a noncompensable disability rating for the 
service-connected left foot disability, effective January 28, 
1998, the day after the veteran left military service.  In 
light of its assignment of a 10 percent rating, the Board has 
considered the holding in Fenderson, which allows for the 
assignment of separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

The record indicates that at the November 23, 2005 VA 
examination the veteran demonstrated objective left foot 
symptomatology which met the criteria for a compensable 
disability rating of 10 percent.  The record contains no 
evidence dated prior to this time, to include the February 
1999 and May 2001 VA examination reports, which allows for a 
compensable disability rating.  Specifically, the May 2001 VA 
examiner found "no abnormality" of the left foot, 
diagnosing the veteran with fracture residuals "by 
history;" and the February 1999 VA examiner indicated that 
the veteran was "asymptomatic" other than his subjective 
complaints of pain.

Accordingly, the Board finds that the 10 percent disability 
rating should be assigned from November 23, 2005 and no 
earlier, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (2007).  Prior to that date, a 
noncompensable rating was properly assigned.

The Board again observes, as it did in the VCAA discussion 
and in connection with the adjudication of the lumbar spine 
claim, that the veteran received Dingess notice via the April 
2006 SSOC and letter.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that a 
10 percent disability rating is warranted for the service-
connected left foot disability.  To that extent, the appeal 
is allowed.  


Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  The RO adjudicated the matter of 
the veteran's entitlement to an extraschedular rating in the 
May 1999 SOC and the September 1999 SSOC, and the veteran's 
representative has submitted argument on the matter.  See the 
September 28, 2007 Informal Hearing Presentation. 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected lumbar spine or left 
foot disorders, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
required frequent hospitalization for his lumbar spine or 
left foot disabilities.  Marked interference with employment, 
beyond that contemplated in the schedular criteria, has also 
not been demonstrated.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes either disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's lumbar spine or left foot disorders present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.



ORDER

Entitlement to a 40 percent disability rating for service-
connected degenerative disc disease of the lumbar spine, 
status post L4-5 discectomy, is granted.

Entitlement to a 10 percent disability rating for service-
connected status post fracture of the left fifth metatarsal 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


